Citation Nr: 1146574	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-32 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Whether restoration of the 30 percent rating for service-connected asthma from September 1, 2009 is warranted.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to October 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, in part, denied service connection for sleep apnea and fibromyalgia.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal in September 2009. 

In an April 2010 rating decision, the RO granted service connection for fibromyalgia and assigned a 10 percent rating effective December 27, 2007.  In May 2010, the Veteran filed a NOD with respect to the assigned 10 percent rating. A SOC was issued in September 2011 and the Veteran filed a substantive appeal later that same month.  However, in an October 2011 statement, the Veteran retracted her appeal concerning the fibromyalgia rating.  Therefore, this issue is not on appeal before the Board at this time.  

This appeal to the Board also arose from a June 2009 rating decision in which the RO, inter alia, reduced the rating for the Veteran's asthma from 30 to 0 percent, effective September 1, 2009.  The Veteran filed a NOD in September 2009, and the RO issued a statement of the case (SOC) in March 2010.  The Veteran filed a substantive appeal later that same month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  There is no competent evidence or opinion indicating that the Veteran's sleep apnea-first diagnosed many years after service-is medically related to service.

3.  The June 2009 rating decision that reduced the rating for asthma and the March 2010 SOC, reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

2.  As the RO's reduction of the rating for service-connected asthma, from 30 percent to 0 percent, effective September 1, 2009, was not in accordance with law, the criteria for restoration of the 30 percent rating are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

Given the favorable disposition of the claim for restoration of a 30 percent rating for asthma, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

With respect to the Veteran's claim for service connection for sleep apnea, VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  With respect to the Veteran's claim for an increased rating for hemorrhoids, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in September 2008 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.   The April 2009 rating decision reflects the initial adjudication of the claims after issuance of these letters.  Hence, the September 2008 letters-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  
  
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and the report of an October 20089 VA respiratory examination.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the existing claim herein decided is warranted. 

Regarding the claim for service connection for sleep apnea, the Veteran was afforded a VA respiratory examination in October 2008.  During that evaluation, sleep apnea was diagnosed; however, an opinion as to etiology was not offered.  For reasons that will be explained below, the Board finds that there is no duty to obtain a medical opinion in connection with this claim now on appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for sleep apnea must be denied. 

In August 2008, the Veteran filed a claim for service connection for sleep apnea.  However, in this case, competent and persuasive evidence does not establish that the Veteran's currently diagnosed sleep apnea is etiologically related to her period of service.  The Veteran's service treatment records are negative for any findings or diagnosis of sleep apnea; hence, the disability was not shown in service.   Further, the Board notes that a July 2008 VA treatment record indicates that the Veteran was recently diagnosed with obstructive sleep apnea and would be started on a CPAP machine; there is no medical record of a diagnosis of sleep apnea of any sort prior to 2008.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  An October 2008 report of VA examination confirms the diagnosis of sleep apnea.

Here, there is no persuasive evidence of record to support a finding that the Veteran's currently diagnosed sleep apnea is etiologically related to her period of service.  As indicated above, although she was afforded a VA respiratory examination in October 2008, no VA medical opinion regarding the Veteran's claim for service connection for sleep apnea has been obtained in this case.  On these facts, moreover, no such examination or opinion is required.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  As indicated, sleep apnea was not shown in service and there is no competent, persuasive evidence whatsoever to even suggest that the Veteran's sleep apnea is associated with an event, injury, or disease in service.

Thus, where, as here, competent, persuasive evidence does not establish that the current disability is related to the period of service, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for sleep apnea must be denied because an essential criterion for a grant of service connection-evidence that the current disability is related to an injury or disease in service-has not been met.

Furthermore, insofar as the Veteran and/or her agent asserts that the Veteran's sleep apnea is related to her service, as laypersons not shown to have appropriate medical training and expertise, neither is competent to offer an opinion on the medical matter of whether the Veteran's sleep apnea is related to her period of service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, the lay assertions in this regard have no probative value.

For all the foregoing reasons, service connection for sleep apnea must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the required elements of the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Restoration

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO, in a June 2009 rating decision, reduced the rating for the Veteran's asthma from 30 to 0 percent, effective September 1, 2009.  The 30 percent rating had been assigned in the RO's October 2007 rating decision, which granted service connection for asthma effective October 19, 2006.  Thus, the 30 percent rating was in effect for less than 5 years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  As regards disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this case, the RO's reduction of the Veteran's rating was based, in part, on the report of an October 2008 respiratory examination which seemingly indicates normal PFT results.  

As noted above, the rating for the disability under consideration was in effect for less than 5 years.  Hence, the provisions of 38 C.F.R. § 3.344(c) are for application. However, the June 2009 rating decision that reduced the rating and the March 2010 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The RO did not address whether any improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  While the PFT results were discussed, the RO failed to discuss overall improvement of the Veteran's asthma.  In this regard, the Board notes that, during the October 2008 VA examination, the Veteran reported worsening of asthma symptoms when she tried to exercise; use of inhaler provided no relief.  

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277. Accordingly, the 30 percent rating assigned for asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602, must be restored, effective September 1, 2009.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

Service connection for sleep apnea is denied.  

As the reduction of the 30 percent rating for asthma was in error, restoration of the 30 percent rating, effective September 1, 2009, is granted.



____________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


